DETAILED ACTION
Applicant's amendments and remarks, filed 6/8/20, are fully acknowledged by the Examiner. Currently, claims 1 and 3-21 are pending with claim 2 canceled, claims 12-21 new, and claims 1 and 3-11 amended. The following is a complete response to the 6/8/20 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2015/0282869).
Regarding claim 1, Keller teaches a bipolar electrosurgical tool for a bipolar electrosurgical instrument for closing a hollow organ or sealing other tissue (10 for instrument 100), the bipolar electrosurgical tool comprising:
a first jaw part with a first gripping face (74 with gripping face 76a-b);
a second jaw part with a second gripping face facing the first gripping face (72 with second gripping face 73a-b facing 76a-b);
a joint that enables the second jaw part to move pivotally in relation to the first jaw part (as in Fig. 3, and par. [0036]);
a first electrode on the first jaw part (78a); and
a second electrode on the first jaw part (78b), wherein the second electrode is electrically insulated from the first electrode (78a separated from 78b as in Fig. 7) and there is no electrode arranged on the second jaw part (no electrode on 72).
Regarding claim 3, Keller teaches wherein the entire second gripping face is configured to be electrically insulating (72 of an electrically insulating material as in par. [0045])
Regarding claim 4, Keller further teaches a cutting device configured to be moved between the first jaw part and the second jaw part, for mechanically transecting tissue that is held between the first jaw part and the second jaw part (knife through knife channel 75 and 755 to cut tissue as in par. [0034] and [0045]).
Regarding claim 5, Keller teaches the first electrode and the second electrode are arranged next to one another and parallel to one another on the first gripping surface (78a-b parallel as in Fig. 7).
Regarding claim 11, Keller teaches a bipolar electrosurgical instrument (100), comprising:
a shaft (112);
a bipolar electrosurgical tool for closing a hollow organ or sealing other tissue (end effector 10), the bipolar electrosurgical tool comprising:
a first jaw part with a first gripping face (74 with gripping face 76a-b);
a second jaw part with a second gripping face facing the first gripping face (72 with second gripping face 73a-b facing 76a-b);
a joint that enables the second jaw part to move pivotally in relation to the first jaw part (as in Fig. 3, and par. [0036]);
a first electrode on the first jaw part (78a); and
a second electrode on the first jaw part (78b), wherein the second electrode is electrically insulated from the first electrode (78a separated from 78b as in Fig. 7) and there is no electrode arranged on the second jaw part (72 with no electrode), and wherein the bipolar electrosurgical tool is connected or connectable to a distal end of the shaft (10 is connected to 112).
Regarding claim 12, "when used as intended." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Keller is capable of performing the functionality of the surface area of the electrodes greater than a thickness of tissue gripped between the jaws, depending on the size of the tissue grasped and, as such, this functional language does not structurally define the instant claim over the teaching in Keller.
Regarding claim 13, "when used as intended." is a functional recitation. A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Keller is capable of performing the functionality of the width of the electrodes greater than a thickness of tissue gripped between the jaws, depending on the size of the tissue grasped and, as such, this functional language does not structurally define the instant claim over the teaching in Keller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Johnson (US 2006/0271038).
Regarding claim 6, Keller is not explicit regarding a convex surface region between the first and the second electrode which projects in a direction of the second jaw part.
However, Johnson teaches a convex surface region between two electrodes projecting in a direction of the second jaw part (insulator 2423 as in par. [0104] to help facilitate cutting).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Johnson rather than the knife actuating structure of Keller, to close the jaws on tissue and cut in one motion.
Regarding claim 7, Keller is silent regarding the convex surface region. Johnson further teaches the convex surface region is formed by a resilient component (par. [0126] silicon to tension the tissues as expandable and compressible).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Johnson rather than the knife actuating structure of Keller, to close the jaws on tissue and cut in one motion.
Regarding claim 8, Keller is silent regarding a convex surface region on the second gripping face of the second jaw part wherein the convex surface region projects towards the first gripping face of the first jaw part.
However, Johnson teaches a convex region on a second gripping face of a second jaw projecting toward the first gripping face of the first jaw part (823 as in Fig. 4a).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Johnson rather than the knife actuating structure of Keller, to close the jaws on tissue and cut in one motion.
Regarding claim 9, Keller is silent in which the convex surface region on the second gripping face of the second jaw part is arranged and configured such that the convex surface region on the second gripping face of the second jaw part cannot come into contact with either the first electrode or the second electrode, in in a closed condition of the tool.
However, Johnson teaches a convex region on a second gripping face of a second jaw projecting toward the first gripping face of the first jaw part (823 as in Fig. 4a), such that the convex regions do not come into contact with electrodes on the opposing jaw (Fig. 4a).
It would have been obvious to one of ordinary skill in the art to modify Keller with the convex region of Johnson rather than the knife actuating structure of Keller, to close the jaws on tissue and cut in one motion, without worry of shorting.
Regarding claim 10, Johnson teaches wherein the convex surface region on the second gripping face of the second jaw part is formed by a component made of a resilient material (par. [0126] silicon to tension the tissues as expandable and compressible).
Regarding claim 14, Keller teaches wherein:
the first electrode and the second electrode are arranged on or close to edges of the first gripping face that face away from one another (as in Fig. 7); and
but is not explicit regarding the first gripping face between the first electrode and the second electrode is configured to be completely electrically insulating.
However, Johnson teaches wherein the gripping face between the first and second electrodes is configured to be completely electrically insulating (par. [0104] insulator 2423 between two electrodes of a jaw).
It would have been obvious to one of ordinary skill in the art to modify Keller to have an insulating face between electrodes as in Johnson, to allow for separation between the electrodes to prevent shorting.
Regarding claim 15, Johnson further teaches wherein the convex surface region has a bead shape with a rounded cross section (insulator 2423 has a bead shape and is rounded).
Regarding claim 16, Johnson further teaches the convex surface region is formed by a resilient component (par. [0125]).
Regarding claim 17, Keller is silent regarding the convex surface region. Johnson teaches wherein the convex surface region on the second gripping face of the second jaw part is formed by a component made of a resilient material (par. [0126] silicon to tension the tissues as expandable and compressible).
It would have been obvious to one of ordinary skill in the art to modify Keller with the resilient material of Johnson, so as to not permanently deform when opening and closing the jaws.
Regarding claim 18, Johnson teaches wherein the convex surface region on the second gripping face has a bead shape with a rounded cross section (insulator 2423 has a bead shape and is rounded).
Regarding claim 19, Keller is silent regarding the convex surface region. Johnson teaches wherein the convex surface region on the second gripping face of the second jaw part is formed by a component made of a resilient material (par. [0126] silicon to tension the tissues as expandable and compressible).
It would have been obvious to one of ordinary skill in the art to modify Keller with the resilient material of Johnson, so as to not permanently deform when opening and closing the jaws.
Regarding claim 20, Johnson teaches wherein the convex surface region on the second gripping face has a bead shape with a rounded cross section (insulator 2423 has a bead shape and is rounded).
Regarding claim 21, Keller is silent regarding the convex surface region. Johnson teaches wherein the convex surface region on the second gripping face of the second jaw part is formed by a component made of a resilient material (par. [0126] silicon to tension the tissues as expandable and compressible).
It would have been obvious to one of ordinary skill in the art to modify Keller with the resilient material of Johnson, so as to not permanently deform when opening and closing the jaws.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arts (US 9,554,845) teaches electrodes with a convex shape along with electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794